Citation Nr: 1206511	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  10-28 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for right foot hammer toes status post metatarsal head surgery.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1972 to April 1979.  

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
  
In support for his claim, the Veteran provided testimony before the undersigned Acting Veterans Law Judge at a video-conference hearing in February 2011.  A copy of the hearing transcript is associated with the claims file and has been reviewed.  

Following the hearing, the Veteran submitted additional evidence in the form of a statement from his private treating physician.  A review of that evidence reveals that it is pertinent to the disposition of the right foot disorder claim on appeal.  However, the Veteran, through his representative, has submitted a waiver of RO consideration with regard to this additional evidence.  Thus, the Board accepts the additional evidence for inclusion in the record and consideration by the Board at this time.  See generally 38 C.F.R. §§ 20.709, 20.800, 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claim for an increased rating for his right foot hammer toes status post metatarsal head surgery, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board initially finds that a remand is necessary in order to obtain outstanding VA and private treatment records.  In this regard, the Veteran has testified that he recently received treatment for his right foot disorder from Memorial Hospital and B. Kalla, M.D.  None of these identified records are contained in the claims file; thus, the Board finds that a remand is necessary in order for the AOJ to request all records from such physicians that have not previously been requested or obtained.  

Additionally, during the February 2011 video-conference hearing, the Veteran testified that he was awarded disability benefits from the Social Security Administration due, in part, to his service-connected right foot hammer toes disability, as well as a nonservice-connected disorder.  Upon review of the Veteran's claims file, the documents associated with the Veteran's Social Security Administration benefits are currently not of record.  The Board notes that once VA is put on notice that the Veteran is in receipt of Social Security Administration benefits, VA has a duty to obtain the records associated with that decision.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, on remand, the AOJ should attempt to obtain the decision that granted these benefits and any associated medical records.

Finally, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his service-connected right foot hammer toes disability.  In this regard, the Veteran was most recently afforded a VA examination in August 2009.  Since that time, the Veteran has alleged that this disability has increased in severity.  In this regard, a review of VA and private treatment records reveals additional complaints and treatment for symptoms that may be associated with the disability, including ulceration.  Moreover, it has been three years since a VA examination has been provided.  Therefore, a new examination is needed in order to assess the current nature and severity of this service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his right hammertoe disability.  He should be requested to provide authorization forms for Memorial Hospital and B. Kalla, M.D.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Memorial Hospital and B. Kalla, M.D.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Request copies of any decision(s) and accompanying medical records submitted in support of any claim by the Veteran for disability benefits from the Social Security Administration.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After any outstanding treatment records are associated with the claims file, arrange for the Veteran to undergo a VA examination conducted by an appropriate medical professional in order to determine the current nature and severity of his service-connected right foot hammer toes status post metatarsal head surgery.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  

Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected right foot hammer toes status post metatarsal head surgery, including ulceration, calf muscle atrophy, crow feet, and hip pain.  The examiner also should provide a discussion and rationale as to whether the Veteran's right great toe amputation is due to his service-connected right foot hammer toes or his nonservice-connected diabetes mellitus.  

The examiner also should render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  In this regard, the Veteran is service-connected for both left foot and right foot hammer toes status post metatarsal head surgery.  All opinions offered should be accompanied by a rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


